IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                            AT NASHVILLE

                   MORRIS COBB v. STATE OF TENNESSEE

                              Circuit Court for Giles County
                                      No. 14511-513


                  No. M2012-02364-CCA-R3-CO - Filed July 1, 2013




The Appellant appeals the trial court's dismissal of his petitions for writs of error coram
nobis. Having determined that the petitions were properly dismissed, this Court hereby
affirms the orders of the trial court.

Tenn. R. App. P. 3; Judgments of the Trial Court Affirmed Pursuant to Rule 20,
Rules of the Court of Criminal Appeals

J ERRY L. S MITH, J., delivered the opinion of the court, in which R OBERT W. W EDEMEYER
and J EFFREY S. B IVINS, JJ., joined.

Morris Cobb, pro se.

Robert E. Cooper, Jr., Attorney General & Reporter; Brent C. Cherry, Assistant Attorney
General, for the Appellee, State of Tennessee.

                               MEMORANDUM OPINION

        The Appellant pled guilty to five counts of theft of property and two counts of passing
worthless checks, and he received an effective nine year prison sentence. The Appellant
timely filed petitions for writs of error coram nobis attacking each conviction. The Appellant
claimed that this Court's opinions in State v. Newsom, 684 S.W.2d 647 (Tenn. Crim. App.
1984), and State v. Clayton Wilburn Eslick, No. M2004-01459-CCA-R3-CD, 2005 WL
1848474 (Tenn. Crim. App., Aug. 5, 2005), as well as three opinions by the Tennessee
Attorney General, No. 00-061 (April 3, 2000), No. 91-69 (July 24, 1991), and No. 90-28
(March 1, 1990), represent newly discovered evidence entitling him to relief under the
statute. The trial court denied the petitions. The record and the Appellant's brief have been
filed. In response, the State has filed a motion to affirm the judgment of the trial court
pursuant to Court of Criminal Appeals Rule 20. The Court finds this motion to be well-taken
and hereby grants the same.

        A petition seeking a writ of error coram nobis "shall be confined to errors dehors the
record and to matters that were not or could not have been litigated on the trial of the case,
on a motion for a new trial, on appeal in the nature of a writ of error, on writ of error, or in
a habeas corpus proceeding." Tenn. Code Ann. § 40-26-105(b). Furthermore, the petition
"will [only] lie for subsequently or newly discovered evidence relating to matters which were
litigated at the trial if the judge determines that such evidence may have resulted in a
different judgment, had it been presented at the trial." Id. The trial court erroneously stated
that the Appellant could not challenge his convictions under this statute because he pled
guilty. See Wlodarz v. State, 361 S.W.3d 490 (Tenn. 2012) (holding that a guilty plea
proceeding is a trial within the meaning of the error coram nobis statute). Nevertheless, the
trial court concluded otherwise that the alleged newly discovered evidence cited by the
Appellant was available at the time of his convictions.

       The case law and opinions of the Attorney General cited by the Appellant in the
original petitions he filed in the trial court are not "evidence" within the meaning of the error
coram nobis statute, and, therefore, provide no basis for relief. Regardless, said authority
was in existence at the time the Appellant, with the assistance of counsel, entered his guilty
pleas in 2011. The fact that the Appellant may not have been personally aware of that
authority is of no consequence. See, e.g., Brown v. State, 928 S.W.2d 453, 456 (Tenn. Crim.
App. 1996) (ignorance of the law provides no excuse).

      For the reasons stated above, the judgment of the trial court is affirmed in accordance
with Court of Criminal Appeals Rule 20.




                                                    ____________________________________
                                                    JERRY L. SMITH, JUDGE




                                               2